DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification originally filed by the applicant does not specify each section recommended for a comprehensive disclosure. 
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 

(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825. A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sutter (US 6461160 B1).
[AltContent: arrow][AltContent: textbox (Sleeve)][AltContent: arrow][AltContent: textbox (Upper part of the core )][AltContent: arrow][AltContent: textbox (Core)]
    PNG
    media_image1.png
    711
    364
    media_image1.png
    Greyscale

[AltContent: ][AltContent: textbox (Internal wall)][AltContent: arrow][AltContent: textbox (Sleeve)]                  
    PNG
    media_image2.png
    167
    188
    media_image2.png
    Greyscale


Regarding claim 1, Sutter discloses a dental implant including; 
a core (50) manufactured in metal and a sleeve (60) (see annotated Fig. 1 above and col. 5, ln 56-57 – “The implant 1 consists of two originally separate one-piece bodies, namely an elongate metal main body 50 and an annular and/or sleeve-shaped ceramic body 60”) having an internal wall and nested by sliding on an upper part of the core in such a 5manner that the internal wall is located faced to that upper part of the core (see 
a gap between 10 m to 20 m being left between the core (50) and the internal wall (63) of the sleeve (60) in such a manner that an adhesive/binder layer can be lodged in a space formed by the presence of that gap provides a resistance against breaking of the sleeve by a force applied to the sleeve by a jawbone in which the sleeve is implanted (col. 6, lines 21-30 – “The inner surface 63 of the ceramic body 60 surrounds the neck surface 53 of the metal main body 50 for example with slight radial play. The radial distance of the inner surface 63 from the neck surface 53 is preferably at most 200 m and for example 5 m to 50 m. The ceramic body 60 is connected nonreleasably to the main body 50 by means of a binder. The binder consists of a thinly fluid adhesive applied in a thin layer, is arranged between the two cylindrical surfaces 53, 63 and connects them to each other”; the claimed range of the gap between the core and the internal wall is included in the range of Sutter, furthermore the adhesive used in the gap using such range provides the necessary resistance against breaking the two surfaces of the internal wall 63 and the neck 53 apart).  
Regarding claim 2, Sutter discloses that that the ceramic of which the sleeve is manufactured is Zirconia (see col. 3, line 47-49).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Sutter (US 6461160 B1).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Upper part of the core )][AltContent: textbox (Core)][AltContent: textbox (Sleeve)][AltContent: arrow]
    PNG
    media_image1.png
    711
    364
    media_image1.png
    Greyscale

[AltContent: textbox (Internal wall)][AltContent: ][AltContent: arrow][AltContent: textbox (Sleeve)]                  
    PNG
    media_image2.png
    167
    188
    media_image2.png
    Greyscale

Regarding claim 1, Sutter discloses a dental implant including; 
a core (50) manufactured in metal and a sleeve (60) (see annotated Fig. 1 above and col. 5, ln 56-57 – “The implant 1 consists of two originally separate one-piece bodies, namely an elongate metal main body 50 and an annular and/or sleeve-shaped ceramic body 60”) having an internal wall and nested by sliding on an upper part of the core in such a 5manner that the internal wall is located faced to that upper part of the core (see annotated Fig. 1 and 6 above), which sleeve (60) is manufactured from ceramic (col. 5, 57-58 – “sleeve-shaped ceramic body 60”), 
a gap between 5 m to 50 m being left between the core (50) and the internal wall (63) of the sleeve (60) in such a manner that an adhesive/binder layer can be lodged in a space formed by the presence of that gap (col. 6, lines 21-30).  
However, if the applicant still not convinced that the gap range between 10 and 20 m is found in Sutter, or that said gap provides a resistance against breaking of the sleeve by a force applied to the sleeve by a jawbone in which the sleeve is implanted.
In response to that assertion, due to Sutter discloses of having the range of the gap from 5 to 50 m is for having a slight radial play between the sleeve (60) and the upper part of the core, where Sutter further explains that the gap is used for applying a thinly fluid adhesive between the two objects in order to have a nonreleasably connection between the sleeve (60) and the upper part of the core body of the implant (see col. 6, lines 21-30). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the 5-50 m range of the gap of Sutter to a narrower range of 10-20 mm as described in the claim, since it has been held that discovering an optimum 
Furthermore, Sutter teaches that the gap between the core (50) and the internal wall (63) is dependent on the material of the adhesive/binder that’s been applied (see col. 6, lines 24-36 - where the adhesive/binder consists of thinly fluid which can be applied into a thin layer, where the adhesive thickness makes a rigid indivisible unit out of the core and the sleeve). One having ordinary skill in the art would have chosen 10 to 20 m to be the range for a required adhesive/binder for the bonding material in order to make a rigid indivisible unit out of the core and the sleeve.
Accordingly, because changing the gap achieves the recognized result in the thickness of the adhesive, the gap is determined to be a results effective variable. As such, it would have been obvious to one having ordinary skill in the art at the time of invention was filed to modify Sutter’s to include the gap between 10-20m, because it has been held that discovering an optimum value of a results effective variable involves only routine skill in the art. See MPEP 2144.05.   
Furthermore, due to Sutter includes a gap in a range of 5 m to 50 m between between the core (50) and the internal wall (63) of the sleeve (60) in such a manner that an adhesive/binder layer can be lodged in a space formed by the presence of that gap in a way that would provide a nonreleasably connection between the two surfaces (50 and 63) (col. 6, lines 21-29). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to try any of the values provided in Sutter’s, including the range 10-20m, in order to recognize a result-effective variable that m found in Sutter’s range. (In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)) 
Regarding claim 2, Sutter discloses the claimed invention substantially as claimed, as set forth above for claim 1, and Sutter discloses that the ceramic of which the sleeve is manufactured is Zirconia (see col. 3, line 47-49).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sutter (US 6461160 B1) as applied to claim 1 above, and further in view of Fink et al. (US 5510066 A).
Regarding claim 3, Sutter discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Sutter discloses the use a glue.  
However, Sutter does not disclose that the 15adhesive layer is a biocompatible bi-component epoxy adhesive layer.
Fink teaches a dental implant which employs a biocompatible two-component reactant composition epoxy (see col. 18, lines 10-18 “epoxy urethane resin”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the glue of Sutter, with the two-component reactant composition epoxy Fink, in order to provide an adhesive that is capable of reacting rapidly when combined in order to solidify into an epoxy resin. 
Response to Arguments
Applicant's arguments filed 10 January 2022 have been fully considered but they are not persuasive. 
Regarding claim 1 rejection, page 1 of the Remarks applicant argues that the prior art of Sutter does not disclose the exact range of the distance of the gap as the one claimed of between 10 and 20 m between the core and the implant sleeve. 
The Office disagrees, it is noted that the specification of the present application describes in page 1, lines 20-21 that the implant is characterized by the gap having a “distance… between 5-30 m, in particular between 10-20 m”. Based on this description, Applicant has considered other values other than 10-20 m where the expectation of success is high. Therefore, it is understood that the total range from 5-30 m will provide the Applicant’s acceptable working behavior.
Furthermore, the Applicant has described that “[T]this value of the gap enables in an unexpected manner to combine on the one hand a good resistance-at the insertion and at the contact with the bone, and on the other hand to keep sufficient space between the core and the sleeve for enabling a certain elasticity between the sleeve and the core…” in page 1, last paragraph, also that “it enables in an unexpected manner to combine on the one hand a good resistance of that sleeve when in contact with the jawbone, and on the other hand to keep sufficient space between the core and the sleeve for enabling a certain elasticity between the sleeve and the core for reasons of the applied chewing forces” in page 3, 3rd paragraph, and that it “enables also a better result to the pulling test of the sleeve fixed on the core and reduces the probability of breaking at this test” in page 3,  4th paragraph. But at the same time, it is observed that the specification m or for the entire maximum distance disclosed in the specification of 5-30 m.
Due to the claimed distance of 10-20 m is the preferred range from the overall distance range 5-30 m according to the present application, the Office understands that the claimed distance (10-20 m) indicates a lack of criticality by not specifically indicating the added value of the preferred claimed range.
Therefore, due to the Applicant has not provided a criticality reason for the claimed range by demonstrating any difference between any of the ranges disclosed. A person with ordinary skill in the art would have found the optimum range of 10-20 m from the disclosed Sutter’s range of between 5-50 m, making the rejection using the prior art of Sutter proper. See ClearValue Inc. v. Pearl River Polymers Inc., 668 F.3d 1340, 101 USPQ2d 1773 (Fed. Cir. 2012)
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the preferred or optimum ranges within a known workable range only involves routine skill in the art. 
Therefore, it is understood that this claimed range of 10-20 m is deemed matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation for determining optimum results.
 Furthermore, Sutter discloses all the structural limitations of claim 1 and 2, as best understood by the Examiner. As all of the structural limitations are disclosed, the distance of the gap has the necessary space for a layer of adhesive that can provide the necessary resistance against braking of the sleeve by a force applied to the sleeve by the jawbone when it is implanted. The recitation of the intended use of a claimed invention must result 
Therefore, due to Sutter’s includes the distance of the gap that includes the claimed range, the distance disclosed by Sutter is capable of performing the intended use of the claimed invention, and the recitation of the intended use does not result in a structural difference, therefore it is understood that Sutter discloses all of the limitations of claim 1 and 2 as rejected.
Regarding page 2 of the Remarks, applicant argues the difference between Sutter’s range and the claimed range is as a genus-species relationship, and that the “genus does not anticipate the species since it does not… infringe it; other species of the genus could be used without infringing”.
As it was mentioned above, the specification of the present application describes a broader range of 5 and 30 m, in particular between 10-20 m. The Office understands that the claimed distance (10-20 m) indicates a lack of criticality by not specifically indicating the added value of the preferred claimed range.
Furthermore, if considering any teachings of a "preferred" range as the species within the disclosed genus. If a prior art discloses species or subgenus structurally similar to that claimed, the disclosure may provide a reason for one of ordinary skill in the art to choose the claimed species from the genus, based on the reasonable expectation that structurally similar species usually have similar properties. See, e.g., Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904
Therefore, it is understood that due to the prior art of Sutter includes a structure similar to what it is claimed which includes the claimed range within the disclosed range. 
Regarding claims 1 and 2 rejection under 35 USC 103 in page 3, last paragraph, Applicant repeats and incorporates the same arguments given previously. The Office also repeats the same response given in the Office action of 25 August 2020, 16 March 2021 and of 8 July 2021.
In page 4 of the Remarks, applicant discusses three papers as follow,
the first is the “Fatigue testing of Z1 Infinity dental implant sin accordance with ISO 14801:2016” by CETIM;
the second is the “Test Report” by LNE; and 
the third is the “Certifying statement” by Dr. Oliver Benhamou.
After detailed consideration of the above documents the Examiner observes some discrepancies between the data and the information presented, see below the Examiner’s observations. 
The CETIM data provides a detail information of the test, the preparation and execution of the test, and the dimension of the implants used in said test and using gap distance of 10-20 m. 
The LNE data and results showed limited information of the test, the preparation and execution of the test, only the pictures of the test with the implant was provided. The size of the implant, abutment, and sleeve/ring are not disclosed, therefore it is unknown if the same size for all the general dimensions of the implants were used in both test. With the exception that only in the remarks and in m.
Therefore, the implants used for the CETIM and for the LNE are two distinguishable implant populations with respect to the distance of the gap.
The Examiner notes that the sleeves/rings used on both tests are physically different in shape. The rings used in the CETIM test are not similar in shape as the one disclosed by the Applicant in the present application and from the sleeve/rings used in the LNE test. The cross-sectional shape of the sleeves/rings in the present application as well as in the LNE test show a truncated triangle, having a bigger radial diameter in the coronal end than in the distal end of the ring. Comparing such with the sleeves/rings used in the CETIM test that are completely rectangular in cross-sectional shape, the sleeves/rings used in both tests are different. The observation is based that due to the difference in shape, it is an unknown variable added to the tests, where it is not known if one shape can resist more force than the other before failure. 
It is disclosed that the angle of force application in the CETIM test is of 30 degrees (see page 10), wherein the LNE test is unknown. The observation is based that it is unknown if both test used the same angle when applying the force to the abutment, in this way resulting in the same resulting force in the area in question.
The abutments used in both tests are structurally different. The abutments used in the CETIM test are straight (extending in the same axis of the implant), while in the abutments used in the LNE test have an inclination with respect to the 
In both tests were not disclosed if the same bonding agent/glue/cement/etc was used, nor if said material provides or not some flexibility or allows relative movement between the sleeve/ring and the core of the implant during for application of the force. This is in order to understand if the glue provides structural flexibility between the two bodies (core and sleeve) or it is against any relative movement, in this way can avoid or not the breaking during an angular force. 
It is not included if the implants used in both tests have the same thickness in the upper part of the implant where the sleeve is nested. The observation is based that if both implants have the same or different thickness. When the angular force is applied the implant with the thinner upper part can bulge, in this way creating the condition for breaking the sleeve easier than the other. While if both tests took that variable into consideration, comparing the results would provide better understanding between the implant and the sleeves.
Furthermore, none of the tests compares the implant as shown in Sutter, using the argued distance of the gap and compares it with the present application. This observation is based that Sutter also disclosed the distance of the gap as claimed within his overall range.
Conclusion of the observations - the Office acknowledge that the implant in the CETIM test results show a bigger force tolerance before fracture compared with the LNE results. However, for the observations given above, it is unknown if both tests were performed using the same conditions. 
Both test used two completely different implants populations, based on shape and structural configuration, that for a person skill in the art would have found difficult to reasonable compare them and conclude that one is better than the other based alone on the distance of the gap.
 Therefore, based on the observations and reasons given above it is understood that the test results are inconclusive.
Regarding page #7, lines 4-11, applicant argues that the rejection of the Office imputes teaching into Sutter that the implant intended use if for a patient’s jaw. Therefore, said implant withstands forces of occlusion, mastication and biting, which are considered speculation. 
Due to the Sutter’s intended use is for holding at least a single artificial tooth in a person’s mouth, a bridge or a prosthesis including a plurality of teeth in the mouth of a patient. It is concluded by the Office that it is obvious to that said at least artificial tooth, the bridge or the prosthesis including a plurality of teeth will be exposed to forces during occlusion, mastication and biting. Therefore, if such artificial tooth/teeth/bridge are in the mouth of a patient, they will be exposed to normal mouth conditions of occlusion, mastication and biting, and that those forces will be transmitted to the implant and any other structural parts that are included in the implant.
Therefore, a person skill in the art would assure that the implant disclosed in Sutter will be exposed to such forces based on the intended use of said implant. 
Regarding page #7, lines 12-21, applicant argues that even if Sutter considered resistance against breakage, it would mean that said resistance is the same over the entire range of 5-200 m.
The Office considers that assuming that it would means that said resistance is the same over the entire range of 5-200 m is a not obvious observation, and can be considered an assumption. Any assumptions on why Sutter elected said range at the time of his invention can be only speculation. However, it is interpreted that the implant using the range disclosed by Sutter will properly work under the conditions of its original intended use, in this case to hold a dental prosthesis and provide adequate function under the conditions that will be exposed in the mouth. Furthermore, Sutter clearly discloses a particular sub-range of 5-50 m in col. 6, line 26 from the overall range of 5-200 m. Again, it is understood that said sub-range would provide the implant with a better performance under the conditions under its original intended use.
Even when Sutter does not disclose that the distance of the gap is against breaking when forces are applied. The general structure claimed is found in the structure disclosed by Sutter. Based on the reasonable expectation that structurally similar bodies or structures usually have similar properties. It would be reasonable that the implant of Sutter, which includes within his range the same distance as claimed, would perform similar to the implant of the present application.
Therefore, due to the reasons given above it is understood that the rejection is proper and will be maintained.
Regarding claim 3 rejection, due to the reasons given above it is understood that the rejection is proper and will be maintained.
For all the reasons given above, it is understood that the claims are not ready for allowance.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772  
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772